Exhibit 10.1

 

FIRST MODIFICATION TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This First Modification to Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into effective as of March 31, 2019 (the
“Effective Date”) by and among CIBC BANK USA, (the “Lender”), LIFEWAY FOODS,
INC., an Illinois corporation (“Lifeway”), FRESH MADE, INC., a Pennsylvania
corporation (“FMI”), THE LIFEWAY KEFIR SHOP LLC, an Illinois limited liability
company formerly known as STARFRUIT, LLC (“LKS”), and LIFEWAY WISCONSIN, INC.,
an Illinois corporation (“LWI” and together with Lifeway, FMI and LKS being
sometimes collectively referred to as the “Borrowers”).

 

R E C I T A L S

 

WHEREAS, the Lender and the Borrowers entered into an Amended and Restated Loan
and Security Agreement dated May 7, 2018 (as modified, the “Loan Agreement”),
pursuant to which the Lender made available to the Borrowers a credit facility;

 

WHEREAS, Events of Default (the “Subject Defaults”) have occurred under Section
13.1.5 of the Loan Agreement as a result the failure of Borrowers to comply with
the financial covenants set forth in Section 11.14.1 (EBITDA) for the Fiscal
Quarter ending December 31, 2018 and Section 11.14.2 (Fixed Charge Coverage
Ratio) for the Fiscal Quarter ending December 31, 2018;

 

WHEREAS, the Lender and Borrowers desire to amend the Loan Agreement, among
other things, to (a) reduce the Revolving Commitment, (b) redefine the
“Borrowing Base”, (c) amend and restate the financial covenants in Section 11.14
of the Loan Agreement and (d) waive the Subject Defaults, all upon and subject
to the terms and conditions set forth in this Amendment; and

 

WHEREAS, this Amendment shall constitute a Loan Document and these Recitals
shall be construed as part of this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:

 

1.                Definitions. (a) Undefined Terms. Unless the context otherwise
provides or requires, capitalized terms used herein which are not defined herein
shall have the meanings ascribed to them in the Loan Agreement; provided,
however, that all references in the Loan Agreement to (a) “Obligations” shall,
in addition to the definition set forth in the Loan Agreement include, but not
be limited to, the duties and obligations of the Borrowers under this Amendment,
and (b) “Loan Documents” shall, in addition to the definition set forth in the
Loan Agreement include, but not be limited to, this Amendment and the documents
and instruments to be delivered pursuant to this Amendment.

 

(b)       Amended and Restated Defined Term. When used herein and in the Loan
Agreement, the following terms shall have the following amended and restated
meaning:

 

2018 Non-Recurring Expenses means, in respect of the Fiscal Year ended December
31, 2018 only (i) up to $731,048 of restructuring and severance expenses related
to the closing of Borrowers’ Skokie, Illinois plant and the separation of
certain of Borrowers’ executives and sales directors, (ii) up to $217,073 of
legal and other expenses incurred in connection with Borrowers’ decision not to
pursue further a possible “going private” transaction, (iii) up to $95,000 of
recruiting fees for services rendering in identifying and hiring a new Chief
Financial Officer for the Borrowers and (iv) up to $128,828 of other
non-recurring legal fees.

 

 

 

 



 1 

 

 

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:

 

 

Level

Senior Debt

to EBITDA Ratio

LIBOR

Margin

Base Rate

Margin

Non-Use

Fee Rate

L/C Fee

Rate

I Greater than or equal to 2.00:1.00 3.00% 0.50% 0.25% 0.20% II Greater than
1.50:1.00 but less than 2.00:1.00 2.75% 0.25% 0.25% 0.20% III Greater than or
equal to 1.00:1.00 but less than or equal to 1.50:1.00 2.65% 0.15% 0.25% 0.20%
IV Less than 1.00:1.00 2.25% 0.00% 0.25% 0.20%

 

The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after Borrower provides or is required to provide the annual and quarterly
financial statements and other information pursuant to Sections 10.1.1 or
10.1.2, as applicable, and the related Compliance Certificate, pursuant to
Section 10.1.3. Notwithstanding anything contained in this paragraph to the
contrary, (a) if Borrowers fail to deliver the financial statements and
Compliance Certificate in accordance with the provisions of Sections 10.1.1,
10.1.2 and 10.1.3, the LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate
and the L/C Fee Rate shall be based upon Level I above beginning on the date
such financial statements and Compliance Certificate were required to be
delivered until the fifth (5th) Business Day after such financial statements and
Compliance Certificate are actually delivered, whereupon the Applicable Margin
shall be determined by the then current Level; (b) no reduction to any
Applicable Margin shall become effective at any time when a Default or an Event
of Default has occurred and is continuing; and (c) the initial Applicable Margin
on the Closing Date shall be based on Level III until the date on which the
financial statements and Compliance Certificate are required to be delivered for
the Fiscal Quarter ending June 30, 2019.

 

Revolving Commitment means $9,000,000. Annex A to the Loan Agreement is hereby
amended and restated in accordance with Annex A attached to this Amendment.

 

2.                Amendment to Loan Agreement.

 

(a)                 Commencing the Effective Date, Section 11.14 of the Loan
Agreement is amended and restated as follows:

 

11.14       Financial Covenants.

 

11.14.1       EBITDA. Not Permit EBITDA to be less than the applicable amount
set forth below for the period indicated below:

 

Period

 

EBITDA 3-months ending March 31, 2019 $750,000.00 6-months ending June 30, 2019

$1,500,000.00

 

9-months ending September 30, 2019 $2,250,000.00

12-months ending December 31, 2019

 

$3,000,000.00

 

 

11.14.2       Fixed Charge Coverage Ratio. Not permit the Fixed Charge Coverage
Ratio for any Computation Period to be less than 1.25 to 1.00 commencing the
Fiscal Quarter ending December 31, 2018 and at the end of each Fiscal Quarter
thereafter. For purposes of this Section 11.14.2, with respect to the Fiscal
Year ended December 31, 2018 only (a) the 2018 Non-Recurring Expenses may be
added back to Consolidated Net Income to the extent such expenses were deducted
in the calculation of Consolidated Net Income and (b) up to $1,160,000.00 of
unfinanced Capital Expenditures incurred during such Fiscal Year related to
plant improvements at the Waukesha, Property may be excluded for purposes of
clause (a)(ii) of the definition of “Fixed Charge Coverage Ratio”.

 

 

 

 



 2 

 

 

(b)                 Except as specifically set forth herein, Note and the Loan
Documents previously delivered by the Borrowers shall remain in full force and
effect and are hereby ratified and confirmed in all respects. The indebtedness
evidenced by the Note (as hereby amended by this Amendment) is continuing
indebtedness of the Borrowers and nothing herein shall be deemed to constitute a
payment, settlement or novation of the Note, or to release or otherwise
adversely affect any lien or security interest securing such indebtedness or any
rights of the Lender against any party primarily or secondarily liable for such
indebtedness.

 

3.       Waiver of Subject Defaults.

 

From and after the Effective Date, and pursuant to Section 14.1 of the Loan
Agreement the Lender hereby waives (a) the occurrence of the Subject Defaults,
(b) its available rights and remedies with respect to the Subject Defaults, and
(c) its right to charge interest at the Default Rate on account of the Subject
Defaults. Such waiver (a) shall not be deemed to extend to any other Event of
Default which has arisen or may hereafter arise, (b) shall not be deemed to
effect any amendment of the Loan Agreement or any of the other Loan Documents,
all of which shall remain in full force and effect in accordance with their
respective terms except as expressly amended hereby and (c) shall not be deemed
to establish a custom or course of dealing between Borrowers and the Lender.

 

4.      Representations and Warranties of Borrowers.

 

(a)                 The Recitals in this Amendment are true and correct in all
respects.

 

(b)                 All representations and warranties of each Borrower in the
Loan Agreement and in the other Loan Documents to which each Borrower is a party
are incorporated herein in full by this reference and are true and correct in
all material respects as of the date hereof, except to the extent that any such
representation or warranty expressly relates to an earlier date.

 

(c)                 Other than the Subject Defaults, no Event of Default or
Unmatured Event of Default has occurred and is continuing.

 

(d)                 Each Borrower has the power, and has been duly authorized by
all requisite action, to execute and deliver this Amendment. This Amendment has
been duly executed by each Borrower.

 

(e)                 This Amendment is the legal, valid and binding obligation of
each Borrower, enforceable against each Borrower and each of the other Borrowers
in accordance with their respective terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium, or
similar law affecting creditors’ rights generally.

 

(f)                  The execution, delivery and performance of this Amendment
do not and will not (i) violate any law, rule, regulation or court order to
which any of the Borrowers is subject; (ii) conflict with or result in a breach
of the certificate of formation or incorporation, bylaws, limited liability
company agreement or other organizational documents of any of the Borrowers or
any other agreement or instrument to which it is party or by which the
properties of any of the Borrowers is bound; or (iii) result in the creation or
imposition of any Lien on any property of any of the Borrowers, whether now
owned or hereafter acquired, other than Liens in favor of the Lender.

 

(g)                 No consent or authorization of, filing with or other act by
or in respect of any Person is required in connection with the execution,
delivery or performance by each of the Borrowers, or the validity or
enforceability, of this Amendment, or the consummation of the transactions
contemplated hereby.

 

 

 



 3 

 

 

5.                Conditions Precedent to Effectiveness. This Amendment shall be
effective on the date when each of the following conditions shall have been
satisfied in the sole discretion of the Lender:

 

(a)                 Amendment. Each of the Borrowers and the Lender shall have
delivered to the Lender executed counterparts of this Amendment;

 

(b)                 Amended and Restated Note. The Borrowers shall have
delivered to the Lender a First Amended and Restated Note in the form attached
hereto as Exhibit A;

 

(c)                 Secretary and Manager Certificates. With respect to each
Borrower (i) good standing certificates in its state of incorporation (or
formation) and in each other state requested by the Lender; and (ii)
certification that the certificates delivered by such Borrower on or about May
7, 2018, remain in full force and effect (it being understood that the Lender
may conclusively rely on each such certificate until formally advised by a like
certificate of any changes therein), all certified by its secretary or an
assistant secretary or manager (or similar officer) as being in full force and
effect without modification; and

 

(d)                 Other Documents. The Borrowers shall have delivered to the
Lender such other agreements, certificates, instruments and other documents as
the Lender may reasonably request to accomplish the purposes of this Amendment.

 

6.                Reference to and Effect on Loan Documents.

 

(a)                 Ratification. Except as specifically provided in this
Amendment, the Loan Agreement and the other Loan Documents shall remain in full
force and effect and each Borrower hereby ratifies and confirms each such Loan
Document.

 

(b)                 No Waiver. Except as expressly provided herein, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver or forbearance of any right, power or remedy of either party under the
Loan Agreement or any of the other Loan Documents, or, except as expressly
provided in herein, constitute a consent, waiver or modification with respect to
any provision of the Loan Agreement or any of the other Loan Documents. Upon the
effectiveness of this Amendment each reference in (a) the Loan Agreement to
“this Agreement,” “hereunder,” “hereof,” or words of similar import and (b) any
other Loan Document to “the Agreement” shall, in each case and except as
otherwise specifically stated therein, mean and be a reference to the Loan
Agreement as amended and modified hereby.

 

7.                Entire Agreement. This Amendment, including all annexes,
exhibits, schedules and other documents incorporated by reference herein or
delivered in connection herewith, constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all other
understandings, oral or written, with respect to the subject matter hereof.

 

8.                Field Audit and Further Amendment. Borrowers covenant and
agree that (a) they shall permit the Lender to complete a field audit as further
described in Section 10.16 of the Loan Agreement, at Borrowers’ expense, after
the Effective Date (which field audit Borrowers and Lender anticipate will be
commenced by May 31, 2019) and (b) promptly following the completion of such
field audit and the results thereof, to further amend the Loan Agreement to
amend the definitions of Borrowing Base, Eligible Accounts and Eligible
Inventory in order for the Borrowing Base to be calculated based upon a mutually
agreed upon percentage of such Eligible Accounts and Eligible Inventory
(together with such other amendments as may be reasonably necessary to implement
the foregoing).

 

9.                Fees and Expenses. As provided in the Loan Agreement, the
Borrowers agree to pay on demand all reasonable fees, costs and expenses
incurred by the Lender in connection with the preparation, execution and
delivery of this Amendment. In addition, in consideration of the Lender waiving
the Subject Defaults, Borrowers shall pay Lender a covenant waiver fee of
$15,000 payable on or before the Effective Date.

 

10.               Severability. Wherever possible, each provision of this
Amendment shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Amendment shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Amendment.

 

 

 

 



 4 

 

 

11.             Conflict of Terms. Except as otherwise provided in this
Amendment, if any provision contained in this Amendment is in conflict with, or
inconsistent with, any provision in any of the other Loan Documents, the
provision contained in this Amendment shall govern and control.

 

12.             Successors and Assigns. This Amendment shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Lender and shall be binding upon the successors and assigns of each Borrower.

 

13.             Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall be one and the same instrument. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Amendment by
facsimile transmission or electronic transmission (such as fax or e-mail) shall
be as effective as delivery of a manually executed counterpart thereof.

 

14.             Headings. The paragraph headings used in this Amendment are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.

 

15.            Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS SET FORTH IN THE CREDIT
AGREEMENT.

 

16.             Forum Selection and Consent to Jurisdiction. ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AMENDMENT OR
ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE
COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AMENDMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE THE LENDER FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION. THE PARTIES HEREBY EXPRESSLY AND
IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS
AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH OF THE PARTIES
FURTHER CONSENTS TO THE SERVICE OF PROCESS IN THE MANNER SET FORTH IN THE LOAN
AGREEMENT. EACH OF THE PARTIES HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

17.             Waiver of Jury Trial. THE LENDER AND EACH OF THE BORROWERS,
AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AMENDMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE
COLLATERAL, OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR
WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR
ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE
FOREGOING, AND EACH AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE LENDER ENTERING INTO THIS AMENDMENT.

 

 

 

 

 



 5 

 

 

18.             Release of Claims. In consideration for entering into this
agreement, the sufficiency of which is acknowledged, and excepting only the
contractual obligations respecting future performance by the Lender arising
under the Loan Agreement and the Loan Documents, each of the Borrowers hereby
irrevocably releases and forever discharges the Lender and each of its
affiliates, subsidiaries, successors, assigns, directors, officers, employees,
agents, representatives and attorneys (each, a “Released Person”) of and from
all damages, losses, claims, demands, liabilities, obligations, actions and
causes of action whatsoever which such Borrowers may now have or claim to have
on and as of the date hereof against any Released Person, whether presently
known or unknown, liquidated or unliquidated, suspected or unsuspected,
contingent or non-contingent, and of every nature and extent to the extent
arising out of, under or from the Loan Agreement, Loan Documents and related
transactions (collectively, “Claims”). Each Borrower jointly and severally
represents and warrants to the Lender that it has not granted or purported to
grant to any other Person any interest whatsoever in any Claim, as security or
otherwise. The Borrowers shall jointly and severally indemnify, defend and hold
harmless each Released Person from and against any and all Claims and any loss,
cost, liability, damage or expense (including reasonable attorneys’ fees and
expenses) incurred by any Released Person in investigating, preparing for,
defending against, providing evidence or producing documents in connection with
or taking other action in respect of any commenced or threatened Claim.

 

EACH BORROWER AGREES TO ASSUME THE RISK OF ANY AND ALL UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS WHICH ARE RELEASED, WAIVED AND DISCHARGED BY THIS AMENDMENT. EACH
BORROWER HEREBY WAIVES AND RELINQUISHES ALL RIGHTS AND BENEFITS WHICH IT MIGHT
OTHERWISE HAVE UNDER ANY CIVIL CODE OR ANY SIMILAR LAW, TO THE EXTENT SUCH LAW
MAY BE APPLICABLE, WITH REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR
MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND
OBLIGATIONS. TO THE EXTENT THAT SUCH LAWS MAY BE APPLICABLE, EACH BORROWER
WAIVES AND RELEASES ANY RIGHT OR DEFENSE WHICH IT MIGHT OTHERWISE HAVE UNDER ANY
OTHER LAW OR ANY APPLICABLE JURISDICTION WHICH MIGHT LIMIT OR RESTRICT THE
EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS OR RELEASES HEREUNDER.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 



 6 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 



 

  THE LENDER:       CIBC BANK USA FORMERLY KNOWN AS THE PRIVATE BANK AND TRUST
COMPANY             By: s/Christopher M. Trimbach, Associate Managing Director –
Commercial Banking     Authorized Officer

 

THE BORROWERS:

 

Lifeway Foods, Inc.

 

 

By: s/Douglas A. Hass   Title: General Counsel  

 

 

Fresh Made, Inc.

 

 

By: s/Douglas A. Hass   Title: General Counsel  

  

 

THE LIFEWAY KEFIR SHOP LLC

 

 

By: s/Douglas A. Hass   Title: General Counsel  

 

 

LIFEWAY WISCONSIN, INC.

 

 

By: s/Douglas A. Hass   Title: General Counsel  

 

 

 

 



 7 

 

 

AMENDED AND RESTATED ANNEX A

 

COMMITMENTS

 

 

 

 

Lender

 

Revolving

Commitment Amount

 

CIBC Bank USA

 

 

 

$9,000,000.00

 

TOTALS

 

 

$9,000,000.00

 

 

 

 

 

 

 

 

 

 

 

 8 

 

 

EXHIBIT A

 

FORM OF FIRST AMENDED AND RESTATED

NOTE

 



$9,000,000.00

March 31, 2019

Chicago, Illinois

 

The undersigned, for value received, promises to pay to the order of CIBC Bank
USA(“Lender”) and its registered assigns at its principal office in Chicago,
Illinois the aggregate unpaid amount of all Loans made to the undersigned by
Lender pursuant to the Loan and Security Agreement referred to below (as shown
on the schedule attached hereto (and any continuation thereof) or in the records
of Lender), such principal amount to be payable on the dates set forth in the
Loan and Security Agreement.

 

The undersigned further promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Loan and Security Agreement.
Payments of both principal and interest are to be made in lawful money of the
United States of America.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Amended and Restated Loan and Security Agreement, dated as of
May 7, 2018 (as amended, restated, supplemented or otherwise modified from time
to time, the “Loan and Security Agreement”; terms not otherwise defined herein
are used herein as defined in the Loan and Security Agreement), between the
undersigned and Lender, to which Loan and Security Agreement reference is hereby
made for a statement of the terms and provisions under which this Note may or
must be paid prior to its due date or its due date accelerated.

 

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

 

This Note amends, restates and replaces in its entirety that certain Note dated
May 7, 2018 executed and delivered by the undersigned in favor of the Lender
pursuant to the Loan Agreement (collectively, the “Prior Note”). Neither
execution of this Note by the undersigned nor cancellation of the Prior Note by
the Lender shall be deemed or construed as a novation of the obligations of the
undersigned evidenced by the Prior Note, all of which shall be and remain in
full force and effect and evidenced by this Note.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 

 

 

 



 9 

 

 

 

  Lifeway Foods, Inc.             By: s/Douglas A. Hass   Title: General Counsel

 

 

  Fresh Made, Inc.          
  By: s/Douglas A. Hass   Title: General Counsel

 

 

  THE LIFEWAY KEFIR SHOP LLC          
  By: s/Douglas A. Hass   Title: General Counsel

 

 

  LIFEWAY WISCONSIN, INC.          
  By: s/Douglas A. Hass   Title: General Counsel

 

 

 

 

 

 

 

 

 



 10 

 

